                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

 ROBERT D. NELSON,                                  )
                                                    )
                 Plaintiff,                         )
                                                    )
         v.                                         )              No. 1:19-cv-108-RWS
                                                    )
 JASON LEWIS, et al.,                               )
                                                    )
                 Defendants.                        )

                                 MEMORANDUM AND ORDER

        This matter is before the Court upon review of an amended complaint filed by plaintiff

Robert D. Nelson, a prisoner. For the reasons explained below, the Court will dismiss without

prejudice plaintiff’s claims against Anne Precythe, the Missouri Department of Corrections,

Pharmacorr, Dr. Thomas Bredeman, Dr. Jerry Lovelace, Molly Leija, Larry Graham, Paula Reed,

Nian Hill, John Doe, and Jane Doe.

                                 Legal Standard on Initial Review

        Pursuant to 28 U.S.C. § 1915A(a), this Court “shall review before docketing if feasible or,

in any event, as soon as practicable after docketing, a complaint in a civil action in which a prisoner

seeks redress from a governmental entity or officer or employee of a governmental entity.” Upon

such review, this Court shall dismiss the complaint or any portion thereof if it is frivolous,

malicious, or fails to state a claim upon which relief may be granted. 28 U.S.C. § 1915A(b).

        An action is frivolous if it “lacks an arguable basis in either law or fact.” Neitzke v.

Williams, 490 U.S. 319, 328 (1989). An action fails to state a claim upon which relief may be

granted if it does not plead “enough facts to state a claim to relief that is plausible on its face.” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).
       A claim is facially plausible when the plaintiff “pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible claim for

relief is a context-specific task that requires the reviewing court to draw upon judicial experience

and common sense. Id. at 679. The court must assume the veracity of well-pleaded facts, but need

not accept as true “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements.” Id. at 678 (citing Twombly, 550 U.S. at 555).

       This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that “if the essence of an allegation is discernible,” the court

should “construe the complaint in a way that permits the layperson’s claim to be considered within

the proper legal framework.” Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015) (quoting Stone

v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even pro se complaints must allege facts

which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon, 623 F.2d 1282, 1286

(8th Cir. 1980). Federal courts are not required to assume facts that are not alleged, Stone, 364

F.3d at 914-15, nor are they required to interpret procedural rules so as to excuse mistakes by those

who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                           Background

       Plaintiff is an inmate confined to the custody of the Missouri Department of Corrections

(“MDOC”). He is currently incarcerated in the Southeast Correctional Center (“SECC”). He

initiated this action on April 30, 2019 by filing a petition in the Circuit Court of Mississippi

County, Missouri. He claimed that, following treatment for cancer, MDOC officials, Corizon, LLC

(“Corizon”), and medical professionals employed by Corizon were deliberately indifferent to his

serious medical needs, in violation of his rights guaranteed by the United States Constitution and



                                                 2
the Missouri Constitution. In support, he claimed he was being denied narcotic pain medication,

and that various forms of medical treatment, including specific medication, testing, referrals and

evaluations he believed necessary, were not being provided.

       In the petition that plaintiff filed in State court, he averred he had initiated, but not fully

exhausted, the prison’s grievance procedures. He asked the State court to order the Corizon and

MDOC defendants to provide him “with a medical examination, to include a full MRI scan of

petitioner, until such time as the Department of Corrections grievance procedure has been fully

exhausted by petitioner – which is already ensuing – which may take up to and past one year.” He

also asked the State court to “issue its order until such time as all prison-related grievances have

been exhausted.”

       On July 8, 2019, the matter was removed to this Court. Defendants who had been served

with process when the case was pending in State court, including Jason Lewis (the SECC Warden),

Corizon, and Nurse Practitioner Rebekah Graham, filed motions seeking dismissal pursuant to

Rule 12(b)(6) of the Federal Rules of Civil Procedure. Plaintiff filed a motion seeking leave to file

an amended complaint.

       On August 22, 2019, the Court entered an order granting plaintiff leave to file an amended

complaint. Therein, the Court gave plaintiff clear instructions about how to prepare the amended

complaint. The Court instructed plaintiff that Rule 8 of the Federal Rules of Civil Procedure

required him to set forth a short and plain statement of the facts supporting his claims, and that his

statement of facts must be simple, concise and direct. The Court emphasized that it was important

for plaintiff to allege facts explaining how each defendant was personally involved in or directly

responsible for harming him. In so doing, the Court explicitly cautioned plaintiff that it was

insufficient to simply refer to a group of defendants and make general allegations against them,



                                                  3
and that plaintiff must instead explain the role of each defendant so that each defendant will have

notice of what he or she is accused of doing or failing to do. The Court emphasized that plaintiff’s

statement of claim required more than mere labels and conclusions, or a formulaic recitation of the

elements of a cause of action. The Court also cautioned plaintiff that the caption of the amended

complaint must name all of the parties, in accordance with Rule 10 of the Federal Rules of Civil

Procedure. Finally, the Court cautioned plaintiff that his failure to file an amended complaint in

accordance with the Court’s instructions would result in the dismissal of his case, without prejudice

and without further notice.

       On October 8, 2019, plaintiff filed an amended complaint against Lewis, Anne Precythe

(the Director of the MDOC), the MDOC, Corizon, Pharmacorr, Dr. Thomas Bredeman, Dr. Jerry

Lovelace, Nurse Molly Leija, Nurse Practitioner Rebekah Graham, Nurse Larry Graham, Paula

Reed (Assistant Warden at SECC), Nian Hill, John Doe, and Jane Doe.1 Defendants Lewis,

Corizon, and Rebekah Graham filed motions to dismiss on October 22 and October 23, 2019,

respectively. They argued entitlement to dismissal because, inter alia, plaintiff failed to exhaust

administrative remedies before initiating this action. In separately-filed orders, the Court granted

both of the motions to dismiss after determining that plaintiff had failed to exhaust administrative

remedies before bringing this action. The Court also determined that the amended complaint failed

to state plausible claims against the defendants. Now before the Court is the task of reviewing the

amended complaint to determine whether plaintiff’s allegations against unserved defendants

Precythe, the MDOC, Pharmacorr, Bredeman, Lovelace, Leija, Larry Graham, Reed, Hill, John

Doe, and Jane Doe survive the preliminary review required by 28 U.S.C. § 1915(e)(2)(B).



1
  Plaintiff alleges that the Doe defendants are employees of Pharmacorr who were the “ultimate chronic
medication provider and shipper to all Missouri Department of Corrections’ Corizon Health Inc medical
facilities.”
                                                  4
       Plaintiff prepared the amended complaint in two parts. The first is a partially-completed

“Prisoner Civil Rights Complaint Under 42 U.S.C. § 1983” form. Plaintiff does not set forth any

claims for relief or factual allegations on the form. Instead, he either writes “N/A” or references

an attached document titled “First Amended Complaint.” The Court will consider both documents

as comprising plaintiff’s amended complaint.

       Plaintiff did not follow the Court’s prior directives in preparing the amended complaint. It

is needlessly long, it contains unnecessary information and legal argument, and the sentences are

often long and confused. Plaintiff sets forth his claims for relief in conclusory fashion, and mostly

lists the names of multiple defendants and sets forth generalized allegations against them. His

actual claims are therefore somewhat difficult to discern. However, it is clear that he again claims

that the defendants were deliberately indifferent to his serious medical needs, in violation of his

rights guaranteed by the United States Constitution.

       The amended complaint contains four counts. Facts common to all counts are as follows.

On or about February 11, 2015, plaintiff was diagnosed with masses in his nasal cavity and

nasopharynx, a brain tumor, and cancer. He experienced symptoms including memory disturbance,

headaches, seizures, swelling, swollen lymph nodes, and pain. He underwent radiation and

chemotherapy treatment at St. Mary’s Hospital in Jefferson City from approximately February 20,

2015 through April 10, 2015. On or about July 1, 2015 he suffered loss of mobility in his legs, and

required a wheelchair.

       Plaintiff claims that, following the radiation and chemotherapy treatment, he was denied

constitutionally-adequate medical care. In support, he claims he was wrongfully denied narcotic

pain medication, that certain medication was not prescribed, and that testing, referrals, evaluations,

and assistive devices he believed were necessary were not provided. He also claims that Graham’s



                                                  5
determination regarding assistive devices amounted to a violation of his rights under the

Americans With Disabilities Act (“ADA”).2 Attached to the amended complaint are copies of

grievance materials plaintiff filed. The materials show that plaintiff filed grievances, appealed the

denials of those grievances in July of 2019, and received responses in August of 2019,

approximately four months after he initiated this action. The Court now addresses Counts I through

IV in turn.

                                                     Discussion

                         Count 1 –Bredeman, Lovelace, Hill, and Larry Graham

        Plaintiff avers he brings Count I against Bredeman, Lovelace, Hill, and Larry Graham for

violation of his Eighth Amendment right to adequate medical care. Indeed, the Eighth Amendment

requires that inmates be provided with adequate medical care. See Schaub v. VonWald, 638 F.3d

905, 914 (8th Cir. 2011). To establish that a denial of medical care rises to the level of an Eighth

Amendment violation, an inmate must show that a defendant acted with deliberate indifference.

Id. The test for deliberate indifference consists of two prongs. Id. First, an inmate must show that

he “suffered from an objectively serious medical need.” Id. Second, an inmate must show that the

defendant knew of and deliberately disregarded that need. Id.

        Deliberate disregard is a mental state “equivalent to criminal-law recklessness, which is

‘more blameworthy than negligence,’ yet less blameworthy than purposely causing or knowingly

bringing about a substantial risk of serious harm to the inmate.” Id. at 914–15 (quoting Farmer v.

Brennan, 511 U.S. 825, 835, 839–40 (1994)). Showing medical malpractice is not enough: “[A]

complaint that a physician has been negligent in diagnosing or treating a medical condition does


2
 Plaintiff does not specify the Title under which he seeks ADA relief. However, because Titles I and III
are inapplicable to plaintiff’s situation, the Court presumes he seeks relief under Title II, which prohibits a
public entity from excluding disabled people from, or denying them the benefits of, programs, activities or
services, and from otherwise discriminating against them.
                                                      6
not state a valid claim of medical mistreatment.” Estelle, 429 U.S. at 106. Rather, an inmate must

show that the provider disregarded “a known risk to the inmate’s health.” Gordon ex rel. Gordon

v. Frank, 454 F.3d 858, 862 (8th Cir. 2006).

       Significantly, while inmates have a right to adequate medical care, they have no “right to

receive a particular or requested course of treatment.” Dulany v. Carnahan, 132 F.3d 1234, 1239

(8th Cir. 1997). Indeed, “doctors remain free to exercise their independent medical judgment.” Id.

Thus, “[a] prisoner’s mere difference of opinion over matters of expert medical judgment or a

course of medical treatment fail[s] to rise to the level of a constitutional violation.” Meuir v. Greene

Cty. Jail Emps., 487 F.3d 1115, 1118–19 (8th Cir. 2007).

       In Count I, plaintiff does not allege that Hill or Larry Graham engaged in any specific act

or conduct that violated his federally-protected rights. Elsewhere in the amended complaint,

plaintiff lists Hill and Larry Graham’s names along with the names of other defendants, and states,

in conclusory fashion, that they violated his rights. For example, he alleges they “would not

provide the pain medication to treat Plaintiff’s torture pain,” and “failed to provide a full body

MRI scan or Cat scan.” Such allegations are insufficient to state a plausible claim under § 1983.

See Jackson v. Nixon, 747 F.3d 537, 543 (8th Cir. 2014) (To state a claim under § 1983, plaintiff

must plead that a government official has personally violated his constitutional rights), Madewell

v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990) (“Liability under § 1983 requires a causal link to,

and direct responsibility for, the alleged deprivation of rights.”). Additionally, plaintiff’s

allegations are nothing more than the “legal conclusions” and “[t]readbare recitals of the elements

of a cause of action [that are] supported by mere conclusory statements” that the Supreme Court

has found deficient. Iqbal, 556 U.S. at 678. The Court previously advised plaintiff of the necessity




                                                   7
of alleging specific facts in support of his claims, and will not assume facts that have not been

alleged. See Stone, 364 F.3d at 914-15.

          In support of his claims against Bredeman and Lovelace, plaintiff alleges that, in April of

2015, they prescribed Oxycodone, which plaintiff took continuously until Rebekah Graham

withdrew it on or about March 22, 2019. For the purposes of this discussion, the Court will presume

that plaintiff has demonstrated that he suffered from an objectively serious medical need. However,

plaintiff does not explain, nor is it apparent, how prescribing Oxycodone amounted to deliberate

disregard of that need, as necessary to state a claim under the Eighth Amendment. Accordingly,

the Court concludes that Count I fails to state a claim upon which relief may be granted against

Hill, Larry Graham, Bredeman, or Lovelace.

                          Count II – Larry Graham, Leija, and Roxanne Anderson

          Plaintiff avers he brings Count II against Larry Graham, Leija, and one Roxanne Anderson3

for retaliation and conspiracy to cause harm and deny medical care. In setting forth the allegations

in support of his claims, he repeatedly lists the names of Larry Graham, Leija, and Roxanne

Anderson, and makes general allegations against them. For example, plaintiff alleges they

“engaged into unlawful actions to bar and [prohibit] plaintiff from filing medical care and

treatment for plaintiff’s serious medical needs and from providing for plaintiff’s ADA

accommodation needs,” and “entered into an agreement and engaged in an overt act in furtherance

of the conspiracy and retaliation and that overt act injured Plaintiff.” Plaintiff alleges “those

unlawful acts” violated Missouri law, and interfered with his right to engage in litigation in State

court. He alleges “the unlawful conduct engaged by Larry Graham, Molly Leija and Roxanne

Anderson against Plaintiff [became] an abusive hate act against him.” Plaintiff also alleges that


3
    Plaintiff did not name Roxanne Anderson in the title of either part of the amended complaint.


                                                      8
Larry Graham, Leija, and Roxanne Anderson acted “pursuant to a pattern, practice, policy,

procedure, custom or regulation established and implemented by defendants in conspiring to cause

harm to Plaintiff and acts of retaliation to inflict punishment upon” plaintiff for filing grievances

and seeking relief in State court. He also alleges they “knew or should have known” of the risk of

serious harm, that they acted with “deliberate intent.” He alleges they “directly caused or directly

contributed to cause” plaintiff to suffer violation of his constitutional rights, and caused him to

develop “a worsening condition to his serious medical needs and be placed under Atypical and

Significant lingering death torture cause Plaintiff to suffer, in the past and the future, pain, suffering

and emotional distress.”

        As an initial matter, the Court notes that plaintiff did not name Roxanne Anderson as a

defendant in the title of the amended complaint. The Court’s August 22, 2019 order specifically

cautioned plaintiff that the title of the amended complaint must name all of the parties, in

accordance with Rule 10(a) of the Federal Rules of Civil Procedure. It is therefore apparent that

plaintiff has chosen to ignore another of the Court’s directives. Even so, plaintiff’s failure to name

Anderson as a party makes no difference because plaintiff’s allegations in Count II fail to state a

plausible claim of retaliation or conspiracy against her or any named defendant.

        In order to establish a First Amendment retaliation claim, a plaintiff must show that he

engaged in protected activity, that the defendant took adverse action that would chill a person of

ordinary firmness from continuing the activity, and that the defendant’s action was motivated by

the plaintiff’s engagement in the protected activity. Revels v. Vincenz, 382 F.3d 870, 876 (8th Cir.

2004). To demonstrate the existence of a conspiracy, a plaintiff must allege, inter alia, a meeting

of the minds among the conspirators “sufficient to support the conclusion that the defendants

reached an agreement to deprive the plaintiff of constitutionally guaranteed rights.” Burton v. St.



                                                    9
Louis Bd. of Police Com’rs., 731 F.3d 784, 798 (8th Cir. 2013) (quoting White v. McKinley, 519

F.3d 806, 814 (8th Cir. 2008)).

       Here, while plaintiff can be understood to allege he engaged in protected activity, he fails

to allege facts permitting the inference that Larry Graham, Leija, or Roxanne Anderson took

adverse action that was motivated by plaintiff’s engagement in such activity. He therefore fails to

state a plausible claim for retaliation under § 1983. See Revels, 382 F.3d at 876. Similarly, plaintiff

alleges no facts permitting the inference that there was a meeting of the minds among Larry

Graham, Leija, or Roxanne Anderson. Without facts permitting the inference that Larry Graham,

Leija or Roxanne Anderson, either together or with others, agreed to deprive him of any federally-

protected rights, plaintiff fails to state a § 1983 conspiracy claim. See Burton, 731 F.3d at 798.

       Again, despite being previously cautioned against doing so, plaintiff merely refers to these

defendants as a group and asserts general allegations against them instead of alleging facts showing

how each person was directly involved in or personally responsible for violating his rights. As

discussed above, this is insufficient to state a plausible claim under § 1983. See Jackson, 747 F.3d

at 543, Madewell, 909 F.2d at 1208. Additionally, plaintiff’s allegations are nothing more than the

“legal conclusions” and “[t]readbare recitals of the elements of a cause of action [that are]

supported by mere conclusory statements” that the Supreme Court has found deficient. Iqbal, 556

U.S. at 678. The Court previously advised plaintiff of the necessity of alleging specific facts in

support of his claims, and will not assume facts that have not been alleged. See Stone, 364 F.3d at

914-15. The Court therefore concludes that Count II fails to state a claim upon which relief may

be granted against Larry Graham, Molly Leija, or Roxanne Anderson.

        Count III – Bredeman, Lovelace, Leija, Hill, John Doe, Jane Doe, and Pharmacorr




                                                  10
       Plaintiff avers he brings Count III against Bredeman, Lovelace, Leija, Hill, John Doe, Jane

Doe, Corizon and Pharmacorr for violation of his Eighth and Fourteenth Amendment rights

because they refused to provide adequate medication to treat his medical conditions and pain.

However, in setting forth his allegations in support of his claims, plaintiff again simply lists the

defendants’ names or refers to them as “the defendants,” and makes general and conclusory

allegations against them. Plaintiff alleges he was prescribed Gabapentin for pain, and Leija,

Bredeman, Lovelace, and Hill “have failed to timely provide Plaintiff’s chronic medications” and

“ignored Specialists [recommendations]” regarding taking Gabapentin. He alleges that the

defendants “intentionally failed to provide medications and treatments,” acted “pursuant to a

pattern, practice, policy, procedure, custom or regulation established and implemented by

defendants,” engaged in a “continuing abdication of policy, procedures, protocols and custom to

save money and deny Plaintiff medical care for his serious medical needs,” acted “on their own

and in concert with the other defendants after reaching a mutual understanding” and “with

deliberate indifference disregarded the objective, substantial risk of serious harm or death by

intentionally delaying, refusing, failing to offer and provide proper medication, care and

treatment,” and “failed to offer Plaintiff an adequate sick call medical services system and deliver

plaintiff’s medicines timely.”

       The Court will presume that plaintiff has demonstrated that he suffered from an objectively

serious medical need. However, plaintiff has failed to plead facts permitting the inference that any

particular defendant was deliberately indifferent to such need, as required to state a claim under

the Eighth Amendment. See Schaub, 638 F.3d at 914. Instead, plaintiff has continued his practice

of referring to the defendants as a group and asserting general allegations against them instead of

alleging facts showing how each person was directly involved in or personally responsible for



                                                11
violating his rights. As noted above, this is insufficient to state a plausible claim under § 1983. See

Jackson, 747 F.3d at 543, Madewell, 909 F.2d at 1208. Plaintiff also fails to set forth non-

conclusory allegations that a Pharmacorr policy, custom, or official action caused an actionable

injury, as necessary to state a claim against Pharmacorr. See Johnson v. Hamilton, 452 F.3d 967,

973 (8th Cir. 2006).

       Plaintiff has also failed to allege sufficient factual allegations to permit identification of

either Doe defendant following reasonable discovery. See Munz v. Parr, 758 F.2d 1254, 1257 (8th

Cir. 1985) (an action may proceed against a fictitious party if the complaint makes sufficiently

specific allegations to permit identification of the party after reasonable discovery). Finally,

plaintiff’s allegations are nothing more than the “legal conclusions” and “[t]readbare recitals of

the elements of a cause of action [that are] supported by mere conclusory statements” that the

Supreme Court has found deficient. Iqbal, 556 U.S. at 678. The Court has previously advised

plaintiff of the necessity of alleging specific facts in support of his claims, and will not assume

facts that have not been alleged. See Stone, 364 F.3d at 914-15. The Court therefore concludes that

Count III fails to state a claim upon which relief may be granted against Bredeman, Lovelace,

Leija, Hill, John Doe, Jane Doe, or Pharmacorr.

                             Count IV – Precythe, John Doe, and Jane Doe

       Plaintiff avers he brings Count IV against Precythe and the Doe defendants for violating

his rights guaranteed by the Eighth and Fourteenth Amendments, and the ADA. In setting forth

the allegations in support of his claims, he lists Precythe’s name along with Lewis’s, and asserts

general, conclusory allegations against them. For example, plaintiff alleges that from April 2017

through September 2019, they “failed to correct the Corizon Health Inc and Pharmacorr medical

employees abusive actions deployed upon Plaintiff,” “ignored and [turned] a blind eye and made



                                                  12
no reasonable attempt to remedy the serious problems,” allowed “medical staff to abuse and

retaliate against Plaintiff as they desire,” “established an official policy or custom or usage with

the force of law” to inadequately train staff and “tacitly allow medical staff” to “cause harm to

plaintiff.” Plaintiff states that Precythe and Lewis knew or should have known of the risk of harm

to plaintiff. Plaintiff does not mention the Doe defendants.

       Plaintiff’s allegations in Count IV fail to state a claim upon which relief may be granted

against Precythe. As noted above, to state a claim under § 1983, plaintiff must plead that a

government official has personally violated his constitutional rights. Jackson, 747 F.3d at 543; see

also Boyd v. Knox, 47 F.3d 966, 968 (8th Cir. 1995) (claims sounding in respondeat superior are

not cognizable under § 1983). In requiring a plaintiff to allege facts showing each defendant’s

personal involvement in the deprivation of his constitutional rights, the Court assesses each

defendant relative to her authority over the claimed constitutional violation. Jackson, 747 F.3d at

543. A person with a supervisory or administrative position may be liable if her direct action or

failure to supervise and train the offending employee caused the constitutional violation. Id.

(citations omitted). Such person’s personal involvement can also be established by allegations that

she was directly involved in “creating, applying, or interpreting a policy” that gives rise to

unconstitutional conditions. Id. (citations omitted).

        Here, plaintiff has failed to plead facts permitting the inference that Precythe personally

violated his constitutional rights. Instead, despite the Court’s prior directive, plaintiff simply lists

Precythe’s name along with Lewis’s, and asserts general, conclusory allegations against them.

Plaintiff alleges no facts permitting the inference that Precythe took direct action that caused a

constitutional violation, he alleges no facts permitting the inference that Precythe was directly

involved in creating, implementing, or enforcing a policy that gave rise to unconstitutional



                                                  13
conditions, and he alleges no facts that would state a plausible claim for failure to train or

supervise.

       Plaintiff also fails to allege facts permitting the inference that Precythe was aware of his

situation. While plaintiff avers that Precythe and Lewis responded to grievances and that he sent

them a request for ADA accommodation, the documents he attached in support do not support his

averments. The Court previously advised plaintiff of the necessity of alleging specific facts in

support of his claims against each named defendant, and will not assume facts that have not been

alleged. See Stone, 364 F.3d at 914-15. At best, plaintiff’s claims against Precythe are premised

upon respondeat superior. However, such claims are not cognizable under § 1983. Boyd, 47 F.3d

at 968. The Court therefore concludes that plaintiff fails to state a claim upon which relief may be

granted against Precythe.

       The Court now turns to the Doe defendants. In setting forth his allegations in support of

his claims in Count IV, plaintiff does not mention either Doe defendant. As in Count III, the Court

concludes that plaintiff has failed to make sufficiently specific allegations to permit identification

of either Doe defendant after reasonable discovery. See Munz, 758 F.2d at 1257 (an action may

proceed against a fictitious party if the complaint makes sufficiently specific allegations to permit

identification of the party after reasonable discovery). Even if it could be said that plaintiff’s

allegations were specific enough to permit identification of either Doe defendant, plaintiff’s claims

against them would be dismissed because he fails to allege that either of them engaged in any

specific act or conduct that resulted in harm. See Potter v. Clark, 497 F.2d 1206, 1207 (7th Cir.

1974) (when a complaint alleges no specific act or conduct on the part of the defendant and the

complaint is silent as to the defendant except for his name being listed, “the complaint is properly

dismissed, even under the liberal construction to be given pro se complaints”).



                                                 14
                                      The MDOC and Paula Reed

       Neither the MDOC nor Reed are named in Counts I through IV, and the amended complaint

contains no factual allegations against them. The Court therefore concludes that the amended

complaint fails to state a claim against the MDOC and Reed. See id.

                                Exhaustion of Administrative Remedies

       As an alternate basis for dismissal, the Court notes that plaintiff admittedly failed to exhaust

administrative remedies with regard to the claims he seeks to bring before initiating this action in

state court. According to the Prison Litigation Reform Act (“PLRA”), “[n]o action shall be brought

with respect to prison conditions under section 1983 of this title, or any other Federal law, by a

prisoner confined in any jail, prison, or other correctional facility until such administrative

remedies as are available are exhausted.” 42 U.S.C. § 1997e(a); Porter v. Nussle, 534 U.S. 516,

524 (2002) (holding that exhaustion is mandatory). While exhaustion is an affirmative defense that

a defendant bears the burden of proving, a court may raise the issue of exhaustion sua sponte if it

is plain on the face of the complaint that a grievance procedure is unexhausted, and the failure to

exhaust can be a basis for dismissal if the allegations in the complaint suffice to establish that

ground. Jones v. Bock, 549 U.S. 199, 214–16 (2007).

       An inmate satisfies § 1997(e) when he “pursues the prison grievance process to its final

stage and receives an adverse decision on the merits.” Burns v. Eaton, 752 F.3d 1136, 1141 (8th

Cir. 2014) (quoting Hammett v. Cofield, 681 F.3d 945, 947 (8th Cir. 2012)). As the Eighth Circuit

Court of Appeals has recognized, there are three steps to the MDOC grievance process:

       First, an inmate files an Informal Resolution Request (IRR). If dissatisfied with the
       response to the IRR, the inmate files a formal grievance. MDOC Department
       Manual, D5–3.2 Offender Grievance, III.L.1 (2009). If dissatisfied with the
       response to the grievance, the inmate appeals within seven days, or the appeal is
       “considered abandoned.” Id. at III.M.1. “After receiving the appeal response, the
       offender has exhausted the grievance process.” Id. at III.M.12. “Expiration of the

                                                 15
        response time limit at any stage of the process shall allow the grievant to move to
        the next stage of the process.” Id. at III.K.9 (IRRs); III.L.18 (grievances).

Porter v. Sturm, 781 F.3d 448, 450 (8th Cir. 2015). Exhaustion is not complete until the inmate

receives a response to the grievance appeal. Id.

        Inmates are excused from exhausting administrative remedies when prison officials

prevent them from using the procedures, or when the officials themselves fail to comply with the

procedures. Id. (citing Gibson v. Weber, 431 F.3d 339, 341 (8th Cir. 2005)). However, the failure

to exhaust is not excused unless the official’s action or omission prevented the inmate from using

grievance procedures, or caused remedies to be unavailable. See id. at 452.

        The Eighth Circuit has recognized that an inmate must exhaust administrative remedies

before filing suit, and has instructed that district courts must look to the time of filing, not the time

the district court is rendering its decision, to determine if exhaustion has occurred. Johnson v.

Jones, 340 F.3d 624, 627 (8th Cir. 2003). “If exhaustion was not completed at the time of filing,

dismissal is mandatory.” Id.

        Here, plaintiff admittedly failed to exhaust administrative remedies with respect to the

claims he seeks to bring before initiating this action. This admission is plain on the face of both

plaintiff’s State court petition and the amended complaint. Plaintiff alleges nothing permitting the

conclusion that any prison official’s action or omission prevented him from using the grievance

procedure, or caused remedies to be unavailable. While plaintiff avers in the amended complaint

that he exhausted administrative remedies while this action was pending, this is insufficient to

avoid dismissal. Plaintiff was required to exhaust administrative remedies before initiating this

action, and the fact he did not do so mandates dismissal. See id.

        For all of the foregoing reasons, the Court concludes that the amended complaint fails to

state a claim upon which relief may be granted against Anne Precythe, the MDOC, Pharmacorr,

                                                   16
Dr. Thomas Bredeman, Dr. Jerry Lovelace, Molly Leija, Larry Graham, Paula Reed, Nian Hill,

John Doe, and Jane Doe. The rules of pleading are simple. The Court gave plaintiff meaningful

notice of what was expected, and cautioned him that his case would be dismissed if he failed to

file an amended complaint in accordance with the instructions in the August 22, 2019 order. While

the Court recognizes the necessity of liberally construing pro se pleadings, this does not mean that

procedural rules in ordinary civil litigation must be interpreted so as to excuse mistakes by those

who proceed without counsel. See McNeil v. U.S., 508 U.S. 106, 113 (1993). Given that plaintiff

chose to ignore the Federal Rules of Civil Procedure and this Court’s prior directives, it is not

apparent that plaintiff would follow them if he were allowed to file a second amended pleading.

The Court will therefore dismiss plaintiff’s claims against Anne Precythe, the MDOC, Pharmacorr,

Dr. Thomas Bredeman, Dr. Jerry Lovelace, Molly Leija, Larry Graham, Paula Reed, Nian Hill,

John Doe, and Jane Doe at this time, without prejudice. Because plaintiff’s claims against all

defendants have now been dismissed, the Court will also dismiss this action and deny plaintiff’s

motions seeking leave to introduce medical evidence.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s claims against Anne Precythe, the MDOC,

Pharmacorr, Dr. Thomas Bredeman, Dr. Jerry Lovelace, Molly Leija, Larry Graham, Paula Reed,

Nian Hill, John Doe, and Jane Doe are DISMISSED without prejudice. A separate order of

dismissal will be entered herewith.

       IT IS FURTHER ORDERED that this action is DISMISSED.

       IT IS FURTHER ORDERED that plaintiff’s motions seeking leave to introduce medical

evidence (ECF Nos. 23 and 24) are DENIED as moot.




                                                17
       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       Dated this 6th day of March, 2020.


                                             RODNEY W. SIPPEL
                                             UNITED STATES DISTRICT JUDGE




                                            18
